

 
 
EXECUTION VERSION

EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into as of December 18, 2009, by and among PETROLEUM DEVELOPMENT
CORPORATION (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (the “Guarantors”), the LENDERS party hereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”).  Unless the context otherwise requires or unless otherwise expressly
defined herein, capitalized terms used but not defined in this Amendment have
the meanings assigned to such terms in the Credit Agreement (as defined below).
 
 
WITNESSETH:
 
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Amended and Restated Credit Agreement dated as of
November 4, 2005 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
 
WHEREAS, the Borrower and the Guarantors have requested that the Administrative
Agent and the Lenders amend the Credit Agreement in certain respects and the
Administrative Agent and the Lenders have agreed to do so on the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 3 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1 Additional Definitions.  Section 1.01 of the Credit Agreement shall be and
it hereby is amended by inserting the following definitions in appropriate
alphabetical order:
 
“Eighth Amendment Effective Date” means December 18, 2009.
 
“Excluded Hedges” means, collectively, Swap Agreements that (i) are basis
differential only swaps for volumes of Natural Gas included under other Swap
Agreements permitted by Section 7.05(a), (ii) are a hedge of volumes of Crude
Oil or Natural Gas by means of a price “floor” for which there exists no
deferred obligation to pay the related premium or other purchase price or the
only deferred obligation is to either pay the premium or other purchase price on
each settlement date so long as such settlement date occurs at least monthly, or
pay the financing for such premium or other purchase price, or (iii) for
purposes of determining compliance with clause (y) of Section 7.05(a) only, are
volumes of Crude Oil and Natural Gas included in Allocated Partnership Volumes.
 
 
 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------


 
1.2 Amended Definitions.  The following definition in Section 1.01 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
“Net Cash Proceeds” means, (i) with respect to the sale of Borrowing Base
Properties (including Attributed Interests and Equity Interests of any
Restricted Subsidiary) by the Borrower or any Restricted Subsidiary (or
Sponsored Partnership with respect to Attributed Interests), the excess, if any,
of (a) the sum of cash and cash equivalents received in connection with such
sale, but only as and when so received, over (b) the sum of (1) the principal
amount of any Indebtedness that is secured by such asset and that is required to
be repaid in connection with the sale thereof (other than the Loans), and (2)
the out-of-pocket expenses incurred by the Borrower or such Restricted
Subsidiary (or Sponsored Partnership with respect to Attributed Interests) in
connection with such sale and (ii) with respect to any issuance of Senior Notes,
the cash proceeds from such issuance of Senior Notes net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
 
1.3 Mandatory Prepayment of Loans.  Clause (b) of Section 2.11 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
(b)           If the Borrower or any Restricted Subsidiary (or any Sponsored
Partnership with respect to Attributed Interests) sells, exchanges, transfers or
otherwise disposes of any Borrowing Base Properties (whether pursuant to a sale,
exchange, transfer or other disposition of Equity Interests of a Restricted
Subsidiary permitted pursuant to Section 7.03(a) or otherwise) at any time a
Borrowing Base Deficiency exists or if after giving effect to such sale,
exchange, transfer or disposition a Borrowing Base Deficiency would exist, the
Borrower shall prepay the Borrowings with the Net Cash Proceeds received from
such sale, exchange, transfer or other disposition on the date it or any
Restricted Subsidiary (or any Sponsored Partnership with respect to Attributed
Interests) receives such Net Cash Proceeds to the extent necessary to eliminate
such Borrowing Base Deficiency after giving effect to such sale, exchange,
transfer or other disposition, or, in the case of any exchange of Borrowing Base
Properties for other Oil and Gas Interests, take all actions reasonably
necessary to cause such Oil and Gas Interests received in such exchange to
become additional security for the Obligations by instruments satisfactory in
form and substance to the Required Lenders; provided, however that amounts
applied to the payment of Borrowings pursuant to this Section may be reborrowed
subject to and in accordance with the terms of this Agreement.
 
1.4 Fundamental Changes.  Clause (a) of Section 7.03 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
 
(a)           The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any substantial part of its assets, or any of its Borrowing Base Properties (or
permit any Sponsored Partnership to sell, transfer, lease or
 
 
Page 2 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------


otherwise dispose of any Attributed Interests included in the Borrowing Base
Properties) or any of the Equity Interests of any Restricted Subsidiary or any
Sponsored Partnership that holds title to any Attributed Interest (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
the Borrower, any Restricted Subsidiary or any Sponsored Partnership may sell
Hydrocarbons produced from its Oil and Gas Interests in the ordinary course of
business and, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Restricted Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving entity, (ii) any Restricted Subsidiary may merge into any other
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary, (iii) any Restricted Subsidiary or any Sponsored
Partnership may sell, transfer, lease or otherwise dispose of its assets to the
Borrower or to another Restricted Subsidiary, (iv) any Restricted Subsidiary or
Sponsored Partnership may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower (or in the case of any Sponsored Partnership the best interest of the
holders of the Equity Interests of such Sponsored Partnership) and is not
materially disadvantageous to the Lenders, (v) the Borrower, any Restricted
Subsidiary or any Sponsored Partnership may sell, transfer, lease or otherwise
dispose of equipment and related items in the ordinary course of business, that
are obsolete or no longer necessary in the business of the Borrower or any of
its Subsidiaries or that is being replaced by equipment of comparable value and
utility, (vi) the Borrower, any Restricted Subsidiary or any Sponsored
Partnership may sell, transfer, lease or otherwise dispose of Borrowing Base
Properties with a value not to exceed, in the aggregate, 10% of the Borrowing
Base for the Borrower and the Restricted Subsidiaries, on a consolidated basis,
between Scheduled Redeterminations, (vii) so long as no Borrowing Base
Deficiency exists or would exist after giving effect to any such sale, transfer,
exchange or other disposition, the Borrower, the Restricted Subsidiaries and the
Sponsored Partnerships may sell, transfer, exchange or otherwise dispose of
Borrowing Base Properties not otherwise permitted by the foregoing clause (vi)
(whether pursuant to a sale, transfer, exchange or other disposition of all, but
not less than all, of the Equity Interests of any Restricted Subsidiary or
otherwise); provided that (1) the consideration received in respect of such
sale, transfer, exchange or other disposition shall be equal to or greater than
the fair market value of the Oil and Gas Interests subject to such sale,
transfer, exchange or other disposition (as reasonably determined in good faith
by the board of directors of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
certificate of its chief financial officer or president certifying to that
effect), (2) at least 90% of the consideration received by the Borrower, any
Restricted Subsidiary or any Sponsored Partnership in respect of any such sale,
transfer, exchange or other disposition is cash, cash equivalents, Oil and Gas
Interests or
 
 
 Page 3
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------


 
other assets to be used by the Borrower, any Restricted Subsidiary or such
Sponsored Partnership in the oil and gas business and (3) an amount equal to
that portion of the Net Cash Proceeds received from such sale, transfer,
exchange or other disposition necessary to eliminate any Borrowing Base
Deficiency is used to prepay the Loans in accordance with Section 2.11(b) and
the remainder, if any, is used, within one year of the date of such sale,
transfer, exchange or other disposition, to (x) acquire property and assets used
or useful in carrying on the business of the Borrower, any Restricted
Subsidiaries and such Sponsored Partnership or to improve or replace any such
property or assets, or (y) in the case of any sale, transfer, exchange or other
disposition of Borrowing Base Properties (including Equity Interests of any
Restricted Subsidiary held by any Restricted Subsidiary) by any Restricted
Subsidiary or any Sponsored Partnership, to make a dividend or distribution to
the direct holders of its Equity Interests, and (viii) on the Marcellus JV
Contribution Date the Borrower and the Restricted Subsidiaries may contribute,
transfer or assign the Marcellus Properties and the Equity Interests of PA PDC,
LLC to PDC Mountaineer in accordance with the Marcellus JV Contribution
Agreement so long as the Borrower complies with the provisions of Section 3.08
in connection with such contribution, transfer or assignment.
 
1.5 Swap Agreements.  Clause (a) of Section 7.05 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:
 
(a)           hedge or mitigate Crude Oil and Natural Gas price risks to which
the Borrower, any Restricted Subsidiary or any Sponsored Partnership has actual
exposure (whether or not treated as a hedge for accounting purposes under GAAP);
provided that at the time the Borrower (whether on its own behalf or on behalf
of any Sponsored Partnership), any Restricted Subsidiary or any Sponsored
Partnership enters into any such Swap Agreement, such Swap Agreement (i) in the
case of any Swap Agreement entered into on or after the Eighth Amendment
Effective Date, does not have a term greater than forty-eight (48) months from
the date such Swap Agreement is entered into, and (ii) when aggregated with all
other Swap Agreements then in effect would not cause the aggregate notional
volume per month for each of Crude Oil and Natural Gas, calculated separately,
under all Swap Agreements then in effect (other than Excluded Hedges) to exceed,
as of the date such Swap Agreement is executed, either (x) eighty percent (80%)
of the “forecasted production from proved producing reserves” (as defined below)
of the Borrower, the Restricted Subsidiaries, and the Sponsored Partnerships,
taken as a whole, or (y) eighty percent (80%) of the “forecasted production from
proved producing reserves” of the Borrower and the Restricted Subsidiaries
(including the Attributed Interests), in each case, for any month during the
forthcoming forty-eight (48) month period; and
 
1.6 Notices.  Subclause (ii) of Section 11.01(a) of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:
 
Page 4 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------


(ii)           if to the Administrative Agent or Issuing Bank, to JPMorgan Chase
Bank, N.A., Mail Code IL1-0010, 10 South Dearborn, Floor 07, Chicago, Illinois,
60603-2003, Telecopy No.: (312) 385-7096, Attention: Claudia A. Kech, with a
copy to JPMorgan Chase Bank, N.A., Mail Code TX2-S038, 712 Main Street, 8th
Floor, Houston, Texas 77002, Telecopy No. (713) 216-7770, Attention:  Jo Linda
Papadakis;
 
1.7 Waivers; Amendments.  Subclause (7) of Section 11.02(b) of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
(7) except in connection with any sales, transfers, leases or other dispositions
permitted in Section 7.03, release any Credit Party from its obligations under
the Loan Documents or release any of the Collateral without the written consent
of each Lender, or
 
1.8 Amendment to Schedules.  Schedule 2.01 of the Credit Agreement shall be and
it hereby is amended and restated in its entirety and replaced with Schedule
2.01 attached hereto.
 
SECTION 2. New Lenders and Reallocation of Revolving Commitments and Loans.  The
Lenders have agreed among themselves to reallocate their respective Revolving
Commitments and to, among other things, allow certain financial institutions
identified by J.P. Morgan Securities, Inc., in its capacity as a Joint Lead
Arranger (in such capacity “J.P. Morgan”), in consultation with the Borrower, to
become a party to the Credit Agreement as a Lender (each, a “New Lender”) by
acquiring an interest in the Aggregate Revolving Commitment, and Administrative
Agent and the Borrower hereby consent to such reallocation and each New Lender’s
acquisition of an interest in the Aggregate Revolving Commitment.  On the date
this Amendment becomes effective and after giving effect to such reallocation of
the Aggregate Revolving Commitment, the Revolving Commitment of each Lender
shall be as set forth on Schedule 2.01 of this Amendment.  With respect to such
reallocation, each New Lender shall be deemed to have acquired the Revolving
Commitment allocated to it from each of the other Lenders and such acquisition
and the reallocation of the Aggregate Revolving Commitment among the Lenders
shall be deemed to have been consummated pursuant to the terms of the Assignment
and Assumption attached as Exhibit A to the Credit Agreement as if such New
Lender and the other Lenders had executed an Assignment and Assumption with
respect to such reallocation.  The Borrower and Administrative Agent hereby
consent to such assignment to the New Lenders.  The Administrative Agent hereby
waives the $3,500 processing and recordation fee set forth in Section
11.04(b)(ii)(C) of the Credit Agreement with respect to the assignments and
reallocations contemplated by this Section 2.  To the extent requested by any
Lender, and in accordance with Section 2.16 of the Credit Agreement, the
Borrower shall pay to such Lender, within the time period prescribed by
Section 2.16 of the Credit Agreement, any amounts required to be paid by the
Borrower under Section 2.16 of the Credit Agreement in the event the payment of
any principal of any Eurodollar Loan or the conversion of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto is required
in connection with the reallocation contemplated by this Section 2.
 
SECTION 3. Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall each be effective upon the satisfaction of
each of the conditions set
 
 
Page 5 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------


forth in this Section 3.
 
3.1 Execution and Delivery.  Each Credit Party, the Lenders, and the
Administrative Agent shall have executed and delivered this Amendment and each
other required document, all in form and substance satisfactory to the
Administrative Agent.
 
3.2 No Default.  No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
 
3.3 Fees.  The Borrower, the Administrative Agent and J.P. Morgan shall have
executed and delivered a fee letter in connection with this Amendment, and the
Administrative Agent and J.P. Morgan shall have received the fees separately
agreed upon in such fee letter.
 
3.4 Governmental Approvals.  All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the financing contemplated by the Credit Agreement, as amended
to date, and by this Amendment and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
 
3.5 Notes.  Borrower shall have executed and delivered a promissory note to each
New Lender that has requested a promissory note in accordance with Section
2.09(e) of the Credit Agreement.
 
3.6 Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
the Administrative Agent.
 
SECTION 4. Representations and Warranties of Credit Parties.  To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:
 
4.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments contained herein, each representation and
warranty of such Credit Party contained in the Credit Agreement or in any other
Loan Document is true and correct in all material respects on the date hereof
(except to the extent such representations and warranties relate solely to an
earlier date, in which case they are true and correct as of such earlier date).
 
4.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by necessary action, require no
action by or in respect of, or filing with, any court or agency of government
and do not violate or constitute a default under any provision of any applicable
law or other agreements binding upon such Credit Party or result in the creation
or imposition of any Lien upon any of the assets of such Credit Party.
 
 
Page 6 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------


 
4.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of such Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
 
4.4 No Default.  As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
 
4.5 Swap Agreements.  As of the date hereof, no Credit Party is a party to any
Swap Agreement which has a term beyond December 31, 2013.
 
SECTION 5. Miscellaneous.
 
5.1 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party.  Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.
 
5.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3 Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable fees
and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
5.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
 
5.5 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
5.6 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
 
Page 7 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------


5.7 Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.
 
[Remainder of Page Intentionally Blank.  Signature Pages Follow.]
 
Page 8 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478.6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
BORROWER:
PETROLEUM DEVELOPMENT CORPORATION
 


 


By:    /s/ Darwin L. Stump     
Name: Darwin L. Stump
Title:   Vice President Accounting Operations




 
GUARANTORS:
 
RILEY NATURAL GAS COMPANY
 
By:  /s/ Darwin L. Stump      
Name: Darwin L. Stump
Title:   Treasurer
 
 
UNIOIL
 
By: /s/ Darwin L. Stump   
Name: Darwin L. Stump
Title:   President





Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Illinois)), as
Administrative Agent and as a Lender
 
By:      /s/ JoLinda Papadakis   
Name:  JoLinda Papadakis
Title:    Vice President

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
BNP PARIBAS,
as a Lender and as Syndication Agent






By:     /s/ Doug Liftman  
Name:  Doug Liftman
Title:    Managing Director






By:    /s/ Betsy Jocher   
Name:  Betsy Jocher
Title:    Director

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as a Lender
and as a Co-Documentation Agent




By:       /s/ Christen A. Lacey
Name:  Christen Lacey
Title:    Principal

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
CALYON NEW YORK BRANCH,
as a Lender and as a Co-Documentation Agent
 


 
By:   /s/ Mark A. Roche   
Name:  Mark A. Roche
                   Title:  Managing Director
 
By:  /s/ Sharada Manne  
Name: Sharada Manne
Title:   Director

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF MONTREAL, as a Lender
and as a Co-Documentation Agent
 


 
By:       /s/ Gumaro Tijerina      
Name:  Gumaro Tijerina
Title:    Director

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
WACHOVIA BANK, N.A., as a Lender




By:        /s/ Oleg Kogan    
Name:   Oleg Kogan
Title:     Vice President

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
COMPASS BANK (as successor in interest to GUARANTY BANK, FSB), as a Lender




By:        /s/ Kathleen Bowen
Name:   Kathleen J. Bowen
Title:     Senior Vice President

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:      /s/ Matthew Main  
Name:  Matthew Main 
Title:    Managing Director

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF OKLAHOMA, as a Lender




By:        /s/ Wes Webb 
Name:   Wes Webb
Title:       Senior Vice President



Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK,
as a Lender
 


 
By:      /s/ Kathleen J. Bowen 
Name:  Kathleen J. Bowen
Title:    Senior Vice President

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF NOVA SCOTIA,
as a Lender
 


 
By:       /s/ James Forward  
Name:  James Forward
Title:    Managing Director

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
TEXAS CAPITAL BANK, N.A.
as a Lender
 


 
By:       /s/ W. David McCarver IV
Name:  W. David McCarver IV
Title:     Vice President

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 


 
By:      /s/ Bruce E. Hernandez 
Name:   Bruce E. Hernandez
Title:     Vice President

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Signature Page
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
Applicable Percentages and Revolving Commitments
 
 
 
Lender
 
Title
Applicable Percentage
Revolving Commitment1
JPMorgan Chase Bank , N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attention: Claudia A. Kech
Telephone: (312) 385-7041
Facsimile: (312) 385-7096
claudia.kech@jpmchase.com
 
With a copy to:
 
JPMorgan Chase Bank, N.A.
Mail Code TX2-S038
712 Main Street
Houston, TX 77002
Attention: Jo Linda Papdakis
Telephone: (713) 216-7743
Facsimile: (713) 216-7770
Jo.l.papadakis@jpmorgan.com
 
Administrative Agent and a Lender
9.83606557%
$30,000,000.00
BNP Paribas
1200 Smith Street, Suite 3100
Houston, TX 77002
Attention:  Douglas R. Liftman
Telephone: (713) 982-1154
Facsimile: (713) 659-6915
doug.liftman@americas.bnpparibas.com
 
Syndication Agent
and a Lender
9.83606557%
$30,000,000.00
Bank of America, N.A.
100 Federal Street
Boston, MA  02110
Mail Stop MA5-100-09-01
Attention: Christopher T. Renyi
Telephone: (617) 434-2079
Facsimile:  (617) 434-5818
christopher.t.renyi@baml.com
 
Co-Documentation Agent
and a Lender
9.83606557%
$30,000,000.00
Calyon New York Branch
1301 Travis, Suite 2100
Houston, Texas  77002
Attention: Mark Roche
Telephone: (713) 890-8617
Facsimile: (713) 890-8668
mark.roche@us.calyon.com
 
Co-Documentation Agent
and a Lender
9.83606557%
$30,000,000.00




--------------------------------------------------------------------------------

 
1As of the Eighth Amendment Effective Date, as such amount may be (a) reduced
from time to time pursuant to Section 2.02, (b) increased from time to time as a
result of changes in the Aggregate Revolving Commitment pursuant to Section
2.03, (c) reduced or increased from time to time as a result of changes to the
Borrowing Base pursuant to Article III and (d) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04.
 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Schedule 2.01

--------------------------------------------------------------------------------





 
Lender
 
Title
Applicable Percentage
Revolving Commitment2
Bank of Montreal
700 Louisiana, Suite 4400
Houston, Texas  77002
Attention: Gumaro Tijerina
Telephone: (713) 546-9744
Facsimile: (713) 223-4007
gumaro.tijerina@bmo.com
 
with a copy to:
 
Bank of Montreal
1st Canadian Place, 19th Floor
Toronto, Ontario Canada
M5X 1A1
Attention: Maria Tan
Telephone: (416) 867-6983
Facsimile: (416) 867-4050
maria.tan@bmo.com
 
Co-Documentation Agent and Lender
9.83606557%
$30,000,000.00
The Royal Bank of Scotland plc
101 Park Avenue, 6th Floor
New York, New York 10178
Attention: Jacob Abraham
Telephone: (212) 401-3563
Facsimile: (212) 401-1494
jacob.abraham@rbs.com
 
with a copy to:
 
The Royal Bank of Scotland plc
600 Travis Street, Suite 6500
Houston, Texas  77002
Attention: Matthew Main
Telephone: (713) 221-2400
Facsimile: (713) 221-2428
matthew.main@rbs.com
 
Lender
9.83606557%
$30,000,000.00
The Bank of Nova Scotia
711 Louisiana, Suite 1400
Houston, Texas  77002-2716
Attention: Sandra Aultman
Telephone: (713) 759-3428
Facsimile: (713) 752-2425
sandra_aultman@scotiacapital.com
 
Lender
9.83606557%
$30,000,000.00
Wachovia Bank, N.A.
1700 Lincoln St., Suite 600
Denver, Colorado 80203
Attention:  Oleg Kogan
Telephone: (303) 863-5367
Facsimile: (303) 863-5196
Email: oleg.kogan@wellsfargo.com
 
Lender
6.55737705%
$20,000,000.00


 

Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Schedule 2.01

--------------------------------------------------------------------------------




 
Lender
 
Title
Applicable Percentage
Revolving Commitment3
Guaranty Bank, FSB
8333 Douglas Avenue
Dallas, Texas  75225
Attention: Charlotte McLain
Telephone: (214) 360-4883
Facsimile: (214) 360-1938
charlotte.mclain@guarantybank.com
 
Lender
5.37704918%
$16,400,000.00
Compass Bank
24 Greenway Plaza, Suite 1400A
Houston, Texas  77046
Attention: Kathy Bowen
Telephone: (713) 968-8273
Facsimile: (713) 968-8292
Kathy.bowen@compassbank.com
 
with a copy to:
 
Compass Bank
24 Greenway Plaza, Suite 1400A
Houston, Texas  77046
Attention: Stacey R. Box
Telephone: (713) 993-8580
Facsimile: (713) 968-8292
Stacey.box@compassbank.com
 
Lender
4.45901639%
$13,600,000.00
Texas Capital Bank
One Riverway, Suite 2450
Houston, Texas  77056
Attention: W. David McCarver IV
Telephone: (713) 439-5659
Facsimile: (713) 439-5942
david.mccarver@texascapitalbank.com
 
Lender
4.91803279%
$15,000,000.00
Bank of Oklahoma
P.O. Box 2300
Tulsa, Oklahoma  74192
Attention: Wes Webb
Telephone: (918) 588-6981
Facsimile: (918) 588-6880
wwebb@bokf.com
 
with a copy to:
 
Bank of Oklahoma
1500 S. Midwest Blvd
Midwest City, OK 73110
Attention: Sherry Ray
Telephone: (405) 736-8947
Facsimile: (405) 272-4644
seray@bokf.com
 
Lender
4.91803279%
$15,000,000.00


 
 
Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Schedule 2.01

--------------------------------------------------------------------------------





 
Lender
 
Title
Applicable Percentage
Revolving Commitment4
U.S. Bank National Association
950 17th Street, 8th Floor, DN-CO-T8E
Attention: Bruce Hernandez
Telephone: (303) 585-4117
Facsimile: (303) 585-4362
bruce.hernandez@usbank.com
 
 
Lender
4.91803279%
$15,000,000.00
TOTAL
 
100.0000000%
$305,000,000



Eighth Amendment to
Amended and Restated Credit Agreement
65345478
Schedule 2.01

 
 